Citation Nr: 0618572	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
1996, for the grant of service connection for tinnitus. 
 
2.  Entitlement to an effective date prior to May 13, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 through 
March 1972.  

The issue of entitlement to an increased rating for the 
residuals of a gunshot wound to the mouth and jaw, with scar 
and fistula, right maxillary sinus, with the loss of two 
teeth and hard palate prosthesis, rated as 20 percent 
disabling, was withdrawn at the September 2005 hearing in 
this matter.  The remaining issues come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran indicates his belief that if he had received 
proper assistance from VA, his claims would have been granted 
sooner.  (See hearing transcript of September 2005.)  While 
he has not specifically alleged clear and unmistakable error 
in the decisions of February 1997 and December 1994, his 
assertions can be interpreted as a claim for VA to address 
errors in those unappealed decisions.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1997, the RO reopened and granted service 
connection for bilateral tinnitus with an effective date of 
November 29, 1996.  The veteran was informed of that decision 
and did not file an appeal within one year of the decision. 
 
2.  In December 1994, the RO granted service connection for 
PTSD with an effective date of May 13, 1994.  The veteran was 
informed of that decision and did not file an appeal within 
one year of the decision. 


CONCLUSIONS OF LAW

1.  The effective date for bilateral tinnitus may not be 
earlier than November 29, 1996.  38 U.S.C.A. §§ 5110, 5108, 
7104, 7105 (West 2005); 38 C.F.R. § 3.400 (2005).

2.  The effective date for PTSD may not be earlier than May 
13, 1994.  38 U.S.C.A. §§ 5110, 5108, 7104, 7105 (West 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks effective dates earlier than those set for 
both his service-connected tinnitus and his service-connected 
PTSD.  

Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus effective October 25, 1989, the date 
of a VA examination at which the veteran claims he should 
have had an audiological examination, but did not.  

Service connection for tinnitus was denied by the RO in 
November 1990, and the veteran did not appeal this decision.  
In a statement received by VA on November 29, 1996, the 
veteran claimed service connection for tinnitus secondary to 
his service connected gunshot wound.  The RO reopened the 
claim and granted service connection in February 1997, with 
an effective date of November 29, 1996.  The effective date 
was determined based upon the date VA received the veteran's 
request to reopen his claim for service connection for 
tinnitus.  This is in accord with VA law and regulation that 
indicates the effective date of an evaluation and an award of 
compensation based on a reopened claim is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
veteran did not file an appeal from this decision.

Under 38 U.S.C.A. § 7105(b)(1), the veteran had one year to 
file a notice of disagreement (NOD) with both his November 
1990 and his February 1997 tinnitus decisions and his failure 
to do so rendered both decisions final.  The veteran has not 
alleged otherwise.  

At a May 1999 hearing, the veteran alleged clear and 
unmistakable error (CUE) with regard to the November 1990 
denial of service connection for tinnitus.  A July 2004 
rating decision found that CUE was not shown in the November 
1990 rating decision.  The veteran did not appeal that 
decision.  It is final.  It is not subject to review in this 
decision.  The veteran has not alleged CUE with regard to the 
February 1997 rating decision.

PTSD

The veteran contends the effective date assigned for his 
service-connected PTSD should be from March 1972 or from 
February 16, 1994, the date he was first referred for PTSD 
treatment.  (See attachment to correspondence received from 
Congresswoman Emerson in January 2006.)

In a statement received by VA on May 13, 1994, the veteran 
claimed service connection for PTSD.  This claim was granted 
by a rating action of December 1994 and the effective date of 
May 13, 1994 was assigned.  The RO assigned May 13, 1994, as 
the effective date of the award because it determined, 
pursuant to VA law and regulation, that the effective date of 
an award was the date of receipt of the claim or the date 
entitlement arose, whichever was later.  This was proper 
under  
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Under 
38 U.S.C.A. § 7105(b)(1), the veteran had until December 1995 
to file a notice of disagreement with this decision.  There 
is no evidence of record, and the veteran has not pointed to 
any, that indicates he filed an appeal from this decision.  
His failure to appeal within the one-year period rendered the 
decision final.  

In March 1972, prior to the grant of service connection for 
PTSD, the veteran had claimed service connection for a 
nervous condition.  A May 1973 rating decision denied service 
connection for psychoneurosis, depressive reaction.  The 
veteran appealed that denial and in March 1976 the Board 
again denied service connection for psychoneurosis.  

At the May 1999 hearing, the veteran alleged CUE with regard 
to the March 1976 denial of service connection for 
psychoneurosis.  He asserted that his PTSD originally 
manifested as psychoneurosis immediately following service 
and, as such, he should have been granted service connection 
following his original March 1972 claim.  In April 2004, the 
Board found that there was no CUE with respect to the March 
1976 denial of service connection for psychoneurosis.  The 
veteran has not alleged CUE with regard to the December 1994 
rating decision.

The veteran is now challenging the effective date given in 
the unappealed February 1997 rating decision regarding 
tinnitus, and the unappealed December 1994 rating decision 
regarding PTSD.  As to both issues, final unappealed 
decisions have been rendered.  Final decisions will generally 
not be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c).  
There are two exceptions to this rule of finality and, 
therefore, only two means by which the veteran can overcome 
the finality of the prior RO decisions in this case:  (1) 
Reopen the claims based on the presentation of new and 
material evidence, or (2) Demonstrate that there was clear 
and unmistakable error.  See 38 U.S.C.A. § 5108, 5109A.

The veteran filed a statement in October 1998 requesting an 
earlier effective date for both tinnitus and PTSD, but did so 
without providing new and material evidence.  Because the 
October 1998 statement was essentially a claim to reopen the 
unappealed December 1994 and February 1997 rating decisions, 
new and material evidence was required.  However, it is worth 
repeating that, under 38 U.S.C.A. § 5110, the effective date 
of an evaluation and an award of compensation based on a 
reopened claim is the date of the receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

This means that even if the veteran submitted new and 
material evidence to reopen his tinnitus and PTSD claims, the 
effective dates would remain unchanged, because they are 
currently set at the date of the receipt of such claim, 
which, in both cases, is than the date of the claims upon 
which the effective dates were originally established.  "The 
simple fact is that, absent a showing of CUE, he cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."  Leonard v. 
Principi, 405 F.3d 1333, 1337 (Fed. 2005).  Thus, no new and 
material evidence was provided, but even had it been, the 
veteran's claim to reopen could not result in the 
establishment of an earlier effective date as a matter of 
law. 

Alleging and proving clear and unmistakable error in the 
December 1994 and February 1997 rating decisions is the 
veteran's only avenue available to the veteran to attack the 
effective dates for each award.  

With regard to both claims, CUE in the original denials has 
been finally adjudicated.  Neither the Board's April 2004 
decision regarding CUE in the March 1976 denial of PTSD, nor 
the RO's July 2004 rating decision regarding CUE in the 
November 1990 denial of tinnitus, were appealed, and these 
decisions are final.  The veteran has not alleged CUE with 
regard to the unappealed February 1997 and December 1994 
rating decisions.  

Thus, because the February 1997 and December 1994 rating 
decisions became final, and the claim to reopen was not filed 
until October 1998, an effective date earlier than assigned 
by the RO is, by law, prohibited.  Pursuant to 38 U.S.C.A. § 
5110 and the holding in Leonard, the veteran would not be 
entitled to an earlier effective date even if he had 
presented new and material evidence; thus, his claim must be 
denied as legally insufficient. Under Sabonis v. Brown, 6 
Vet. App. 426 (1994), in a case where the law is dispositive 
of the claim, the claim should be denied because of a lack of 
entitlement under the law.  

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where, as here, the question in a 
case is a purely legal one, VA's statutory duties to notify 
and assist do not affect matters on appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Because the law, and not the evidence, is 
dispositive in this case, additional factual development 
would have no bearing on the ultimate outcome.  The Board 
hastens to add, however, that the veteran was given 
appropriate notice of the law as to establishment of an 
earlier effective date, secured the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned at a hearing in September 
2005.  Neither the veteran, nor his representative have 
submitted or identified any additional evidence that would 
have a bearing on this case.


ORDER

Entitlement to an effective date prior to November 29, 1996, 
for the grant of service connection for tinnitus is denied. 
 
Entitlement to an effective date prior to May 13, 1994, for 
the grant of service connection for PTSD is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


